Citation Nr: 1210332	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sinus disability, to include as secondary to service-connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from June 1978 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which, in pertinent part, denied the above claim.

In December 2011, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

The Veteran has current sinus disability as a result of a disease or injury in active service.


CONCLUSION OF LAW

The criteria for service connection for a sinus disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this decision the Board grants the claim of entitlement to service connection for a sinus disability.  In light of the foregoing, no further notice or assistance is required to aid the Veteran in substantiating the claim.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310 place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a current sinus disability that began in active service.  During his December 2011 hearing, he explained that during active service, he experienced intermittent sinus congestion and headaches that were coupled with a deviated nasal septum (for which service connection is in effect).  He noted that he had surgical repair of the nasal septum, but that residuals thereof resulted in continued difficulty with his sinuses.  He also indicated that his symptoms had been consistent since service, and that he continued to experience such symptoms.

The Veteran's service treatment records reveal that in May 1979, he was treated after being struck on the nose.  The assessment was possible fracture of the nasal bone.

A service treatment record dated in January 1980, shows that the Veteran described a history of a broken nose with difficulty breathing and accompanying ear aches.  The assessment was fracture of the nose with displacement.

In October 1980, he reported a one and a half year history of difficulty breathing through the nose.  He was said to have a history of a possible old fracture.  The assessment was possible deviated septum.  Follow-up evaluation resulted in an assessment of deviated nasal septum.

A clinical record dated in January 1981 shows that the Veteran reported difficulty breathing through the nose since an injury one and a half years earlier.  He underwent a septoplasty to repair the deviated nasal septum.

A service treatment record dated in April 1981 shows that the Veteran was treated for trauma to the nose.  On examination, palpation of the maxillary sinus was negative; though there was some pain when the frontal sinuses were palpated.

In September 1982, the Veteran reported stuffy ears, plugged nose, chest pain, and dizziness.  The assessment was congested sinuses and chest.

A service treatment record dated in February 1986 shows that the Veteran reported sinus congestion and drainage.  The assessment was rule out viral syndrome.

A service treatment record dated in February 1987 shows that the Veteran reported ear and nose congestion.  The assessment was upper respiratory infection.

A service treatment record dated in November 1987 shows that the Veteran reported sinus and chest congestion, coupled with nausea and general fatigue.  The assessment was upper respiratory infection.

On dental health questionnaires dated in December 1991 and April 1998 the Veteran reported a history of sinus problems.

The Veteran's separation report of medical history dated in April 1998 shows that he indicated a history of ear, nose, and throat trouble.  The examiner elaborated that the Veteran had undergone nose surgery in 1981 to correct traumatic deviated nasal septum, and that he still complained of sinus headaches and congestion.  It was also noted that he re-fractured his nose soon after the 1981 surgery.

Following service, a VA general medical examination report dated in October 1998 shows that the Veteran reported sinus problems.  The examiner referred to the claims file, which revealed treatment on various occasions for symptoms of nasal congestion and headaches.  The Veteran reported continued frequent nasal congestion and discharge associated with headaches over the frontal area of the head.  X-rays of the paranasal sinuses showed that they appeared normally aerated.  

The diagnosis was post-operative status septoplasty 1980 with improvement of breathing; chronic sinus symptoms claimed by Veteran, including frequent nasal congestion with associated frontal headaches.

A private medical record from S. Barclay, D.O., dated in July 2008, shows that the Veteran was found to have chronic sinus infections and headaches due to sinus disease and deviated septum.

A VA otolaryngology examination report dated in December 2009 shows that the Veteran reported a history consistent with that as set forth above.  He noted ongoing nasal obstruction and sinus infections.  A computed tomography (CT) scan of the paranasal sinuses revealed paranasal sinus mucosal thickening with air-fluid level within the left maxillary sinus, and mucosal thickening resulting in partial effacement of the left osteometal unit.  The diagnosis was deviation of nasal septum and pansinusitis.  

The examiner indicated that review of the service treatment records had not revealed chronic sinusitis, and that current medical literature did not support a causation between the current sinusitis/headaches and service-connected deviated nasal septum.  The examiner concluded that it was less likely than not that the Veteran's claimed sinusitis might be related to complaints in service.

In April 2010, T. B. Duncan, M.D., opined following a review of the service treatment records, that the Veteran's sinus condition was a continuation of the sinusitis in service.  Dr. Duncan had been treating the Veteran for this condition for the preceding one and one half years.

An addendum to the December 2009 VA otolaryngology examination report dated in August 2010 shows that the same VA examiner reiterated that there was no evidence of chronic sinusitis in service, that there was no relationship between the deviated nasal septum and the sinusitis, and that it was less likely than not that the Veteran's claimed sinusitis with headaches might be due to or related to the complaints in service.

The Veteran has offered competent testimony that he experienced a chronic sinus disability during active service, and that these symptoms had continued up to the present.  This testimony is consistent with the contemporaneous service treatment records showing treatment for sinus complaints and containing his contemporaneous reports of symptomatology.  The testimony is therefore, credible.

The examiner at the Veteran's separation from service established a history of sinus problems and that the Veteran still complained of sinus headaches and congestion at the time of his separation from service.  The competent medical evidence following service shows that the Veteran was diagnosed with chronic sinus symptoms, including frequent nasal congestion with associated frontal headaches, on the VA examination in October 1998, only a few months after service.  The examiner appears to have linked the symptomatology to events in service.  

The Veteran's private treating physicians in July 2008 and April 2010 indicated that he had been treated for chronic sinus infections which were related to service.  Their opinions appear to have been based on the continuity of symptomatology beginning in service.

The December 2009 VA examiner repeatedly concluded that it was less likely than not that the Veteran's sinusitis with headaches might be due to or related to the complaints in service.  This opinion was based on the fact that the Veteran's service treatment records did not demonstrate chronic sinusitis in service; but it ignores the well documented sinus symptoms in service.  

The examiner did not give any apparent weight to the Veteran's competent reports as to the onset and continuity of his symptomatology or to the contemporaneous reports in the service treatment records.  The examiner seems to have imposed a requirement that the claim condition be diagnosed in the service treatment records.  This is contrary to the law.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

In light of the competent and credible report of the onset and continuity of symptoms associated with a sinus disorder and the current relevant diagnoses of that disability, the evidence is at the very least in equipoise as to whether he has a current sinus disability that had its onset during service.


ORDER

Service connection for a sinus disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


